DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.
Claims 1-11, 13-14 and 20-21 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/17/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claims 1 and 20-21, there is no antecedent basis in the specification for "a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt is convex on one side of a point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point and is concave on another side of the point where the path crosses said imaginary straight line, wherein at a location of said point where the path crosses said imaginary straight line, said at least one fibre web is at a distance from every point of said drafting roller outer surface, and wherein the at least one fibre web has a thickness at the location of said point where the path crosses said imaginary straight line that is less than a distance which is the shortest between any point of said at least one output belt and any point of said drafting roller"
Claim Objections
Claims 3 and 6-8 are objected to because of the following informalities:
In claim 3, line 3, "the peripheral speed of the drafting roller" appears to read "a peripheral speed of the drafting roller" as it is the first time the limitation is recited;
In claim 6, lines 1-2, "two upper and lower output belts" appears to read "an upper output belt and a lower output belt" for clarity;
For claims 7-8, the status identifier should be "Previously Presented" instead of "Original" as the claims have been amended in previous responses and are not in original form. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11, 13-14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 20-21 each recite the limitation "a drafting roller having, in cross section, a circular outer surface having a drafting roller centre point ", which renders the claims indefinite.  It is unclear which element "having a drafting roller centre point", the drafting roller or the circular outer surface.  If the latter, it is further unclear how the circular outer surface can have the draft roller centre point because a circular outer surface does not include any inner point.  For examination purposes, the limitation has been construed to be "a drafting roller having a cross-section, the cross-section defining a circular outer surface and a drafting roller centre point".
	Claims 1 and 20-21 each recite the limitation "the guide roller having, in cross section, a circular outer surface having an output belt guide roller centre point", which renders the claims which renders the claim indefinite due to a similar reason as addressed above.  It is unclear which element "having an output belt guide roller centre point", the guide roller or the circular outer surface.  If the latter, it is further unclear how the circular outer surface can have the guide roller centre point because a circular outer surface does not include any inner point.  For examination purposes, the limitation has been construed to be "the guide roller having a cross-section, the cross-section defining a circular outer surface and an output belt guide roller centre point".
	Claims 1 and 20-21 each recite the phrase "characterised in that" without specifying a subject, which renders the claims indefinite.  It is unclear which structure is being referred to with respect to "characterised".  For examination purposes, the phrase has been construed to be "the apparatus characterised in that".
	Claim 11 include parenthesis "()" which are usually considered as a comment and should not be part of the claim language, therefore making it unclear if anything in parenthesis are part of applicants intended claim scope or additional commentary on the claim. See MPEP 2173.05(d).
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 11, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) in view of Collotte (US 2003/0061686 A1).
Regarding claim 1, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the fire web-forming device and the cross-lapper (fig. 2) for drafting the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), said drafting device comprising a drafting roller (disk roller 8b; fig. 2; para. 0024) having a cross-section, the cross-section defining a circular outer surface and a drafting roller centre point (see fig. 2; para. 0024), 
the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022), said at least one output belt being at a distance from said drafting roller (disk roller 8b; see fig. 2) and being configured to output said at least one fibre web (see fig. 2; para. 0023) at a guide roller of said at least one output belt (see annotated fig. 2), the guide roller having a cross-section, the cross-section defining a circular outer surface and an output belt guide roller centre point (see annotated fig. 2), 
the cross-lapper having one input belt (one input belt for cross-lapper 5 including belts 10, 12, 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035),
the apparatus characterised in that, a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt (a path between belt 2a and belts 10, 12, 13; see fig. 2) crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point (see annotated fig. 2), where the path crosses said imaginary straight line (see annotated fig. 2), wherein at a location of a point where the path crosses said imaginary straight line (see annotated fig. 2), said at least one fibre web is at a distance from every point of said drafting roller outer surface (the drafting roller 8b is spaced from the output belt guide roller of the output belt 2a by a gap, and the web passes through the gap without contacting the draft roller 8b at the point where the path crosses said imaginary straight line; see annotated fig. 2), and wherein the at least one fibre web has a thickness at the location of said point where the path crosses said imaginary straight line that is less than a distance which is the shortest between any point of said at least one output belt and any point of said drafting roller (the shortest distance is along the imaginary straight line; see annotated fig. 2).
Bernhardt does not disclose wherein the path is convex on one side of the point where the path crosses said imaginary straight line and is concave on another side of the point where the path crosses said imaginary straight line.  However, Collotte in an analogous art teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven web W1; figs. 1-2; para. 0020), and a drafting roller (smooth rotating cyliner 20 configured for drafting; fig. 1; paras. 0026, 0029-0030) having a draft roller centre point (see fig. 1), the fibre web-forming device comprising at least one output belt (belt B; fig. 1; paras. 0023-0024) configured to output said at least one fibre web at a guide roller of said at least one output belt (at guide roller 25 of belt B; fig. 1; paras. 0023-0025, 0028), the guide roller having an output belt guide roller centre point (see fig. 1), wherein a path of said at least one fibre web (web W1; fig. 1; para. 0020) between said at least one output belt of the web-forming device and an output end of the drafting roller is convex on one side of a point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point (fig. 1 shows that roller 25 is positioned adjacent to an upper lateral side of roller 21; therefore, a path of web W1 between rollers 21 and 25 crosses an imaginary straight line extending between the drafting roller centre point of roller 21 and the output belt guide roller centre point of roller 25; see fig. 1; paras. 0027-0028), wherein the path is convex on one side of a point where the path crosses the imaginary straight line (see figs. 1-2; paras. 0027-0028) and is concave on another side of the point where the path crosses the imaginary straight line (see figs. 1-2; paras. 0027-0028).  Both Bernhardt and Collotte teach an apparatus for manufacturing a nonwoven web including a carding machine and at least a draft roller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the relative positions of the at least one output belt of the fibre web-forming device and an output end of the drafting roller as disclosed by Bernhardt, by raising the belt guide roller for belt 2a (see annotated fig. 2) in a vertical direction to a position adjacent to an upper lateral side of draft roller 8b, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  This modification would facilitate variation of fiber distribution in the two fibrous webs to generate thick and thin portions as desired by Bernhardt (Bernhardt; para. 0009).  By this modification, the apparatus of Bernhardt would have the feature wherein the path is convex on one side of the point where the path crosses said imaginary straight line and is concave on another side of the point where the path crosses said imaginary straight line.
Regarding claim 2, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the drafting roller being controlled by a rotary drive system (means to drive rotation of the rollers; para. 0039; claim 13) whose speed of rotation varies as a function of the drafting that it is desired to impart to the at least one fibre web (cyclic acceleration and braking; para. 0039; claim 13).
Regarding claim 3, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses wherein the at least one output belt of the fibre web-forming device moves at a constant, or substantially constant speed (discharged at a constant speed; paras. 0010, 0041; claim 13) while the peripheral speed of the drafting roller is controlled so that the latter rotates at a speed higher than that of the at least one output belt (fig. 2; paras. 0026, 0041; claim 13).
Regarding claim 4, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the cross-lapper input belt (belt 10; fig. 2) rotates at the same speed as that of the periphery of the drafting roller (para. 0011).
Regarding claim 5, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and further discloses the apparatus characterised in that the cross-lapper input belt drives the at least one fibre web at a higher speed than a speed of the periphery of the drafting roller (para. 0041). 
Bernhardt does not explicitly disclose wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that two upper and lower web output belts (transfer belts 2a, 2b; fig. 2; para. 0022), wherein the outputting of the two upper and lower webs coming together at the drafting roller (see fig. 2; para. 0023).
Regarding claim 7, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not explicitly disclose wherein said at least one output belt is inclined with respect to the cross-lapper input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show said at least one output belt (belt 2a; fig. 2) is inclined with respect to the cross-lapper input belt (belt 10; fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein each output belt is inclined with respect to the cross-lapper input belt, in order to optimize the configuration of various units of the apparatus to make the apparatus effective and compact.
Regarding claim 8, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1. Bernhardt does not explicitly disclose wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show an output end point of said at least one output belt (belt 2a; see annotated fig. 2) is at a higher position than an input end point of the input belt (belt 10; see annotated fig. 2).   Further, by combination of Bernhardt and Collotte, the modified device would have an output end point of said at least one output belt that is even higher than the original position.  Therefore, it would have been obvious to one of ordinary skill to have recognized that the modified apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt, in order to integrate various units of the apparatus in a compact and effective manner.
Regarding claim 9, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that on leaving the draft roller (roller 8b; fig. 2), the upper web comes into contact with the outer surface of the draft roller and is moved along this outer surface up to the cross-lapper input belt (see fig. 2).
Regarding claim 11, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not disclose the apparatus characterised in that the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the fibre web-forming device.  However, Collotte teaches wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100% and 150% of a speed of at least one output belt of a web-forming device (drafting roller 20 had a circumferential speed VT equal to or slightly greater than the linear speed V1 of the transport surface S1; for example, VT is about 150 m/min, and an output belt speed V1 from a carding machine was about 145 m/min; therefore, the ratio of VT to V1 is about 103%; fig. 1; paras. 0029-0030, 0036, 0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100 and 150% of a speed of at least one output belt of a fibre web-forming device, as taught by Collotte, in order to provide a slight stretch to the nonwoven web without destroying the structure of the nonwoven web (Collotte; para. 0030).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the fibre web-forming device, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not explicitly disclose the apparatus characterised in that a space between the belt guide roller outer surface and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with a space between the belt guide roller outer surface and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller outer surface is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 6. Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller outer surface of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 20, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the fire web-forming device and the cross-lapper (fig. 2) for drafting the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), said drafting device comprising a drafting roller (disk roller 8b; fig. 2; para. 0024) having a cross-section, the cross-section defining a circular outer surface and a drafting roller centre point (see fig. 2; para. 0024), 
the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022), said at least one output belt being at a distance from said drafting roller (disk roller 8b; see fig. 2) and being configured to output said at least one fibre web (see fig. 2; para. 0023) at a guide roller of said at least one output belt (see annotated fig. 2), the guide roller having a cross-section, the cross-section defining a circular outer surface and an output belt guide roller centre point (see annotated fig. 2), 
the cross-lapper having one input belt (any of belts 10, 12, 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035),
the apparatus characterised in that, a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt (a path between belt 2a and belts 10, 12, 13; see fig. 2) crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point (see annotated fig. 2), where the path crosses said imaginary straight line (see annotated fig. 2), wherein at a location of a point where the path crosses said imaginary straight line (see annotated fig. 2), said at least one fibre web is at a distance from every point of said drafting roller outer surface (the drafting roller 8b is spaced from the output belt guide roller of the output belt 2a by a gap, and the web passes through the gap without contacting the draft roller 8b at the point where the path crosses said imaginary straight line; see annotated fig. 2), and wherein the at least one fibre web has a thickness at the location of said point where the path crosses said imaginary straight line that is less than a distance which is the shortest between any point of said at least one output belt and any point of said drafting roller (the shortest distance is along the imaginary straight line; see annotated fig. 2), and
the apparatus characterised in that the cross-lapper input belt rotates at the same speed as that of the periphery of the drafting roller (belt 10; fig. 2; para. 0011), said cross-lapper input belt being inclined upwards (at belt 13; fig. 2).
Bernhardt does not disclose wherein the path is convex on one side of the point where the path crosses said imaginary straight line and is concave on another side of the point where the path crosses said imaginary straight line.  However, Collotte in an analogous art teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven web W1; figs. 1-2; para. 0020), and a drafting roller (smooth rotating cyliner 20 configured for drafting; fig. 1; paras. 0026, 0029-0030) having a draft roller centre point (see fig. 1), the fibre web-forming device comprising at least one output belt (belt B; fig. 1; paras. 0023-0024) configured to output said at least one fibre web at a guide roller of said at least one output belt (at guide roller 25 of belt B; fig. 1; paras. 0023-0025, 0028), the guide roller having an output belt guide roller centre point (see fig. 1), wherein a path of said at least one fibre web (web W1; fig. 1; para. 0020) between said at least one output belt of the web-forming device and an output end of the drafting roller is convex on one side of a point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point (fig. 1 shows that roller 25 is positioned adjacent to an upper lateral side of roller 21; therefore, a path of web W1 between rollers 21 and 25 crosses an imaginary straight line extending between the drafting roller centre point of roller 21 and the output belt guide roller centre point of roller 25; see fig. 1; paras. 0027-0028), wherein the path is convex on one side of a point where the path crosses the imaginary straight line (see figs. 1-2; paras. 0027-0028) and is concave on another side of the point where the path crosses the imaginary straight line (see figs. 1-2; paras. 0027-0028).  Both Bernhardt and Collotte teach an apparatus of manufacturing a nonwoven web including a carding machine and at least a draft roller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the relative positions of the at least one output belt of the fibre web-forming device and an output end of the drafting roller as disclosed by Bernhardt, by raising the belt guide roller for belt 2a (see annotated fig. 2) in a vertical direction to a position adjacent to an upper lateral side of draft roller 8b, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  This modification would facilitate variation of fiber distribution in the two fibrous webs to generate thick and thin portions as desired by Bernhardt (Bernhardt; para. 0009).  By this modification, the apparatus of Bernhardt would have the feature wherein the path is convex on one side of the point where the path crosses said imaginary straight line and is concave on another side of the point where the path crosses said imaginary straight line.
Regarding claim 21, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the fire web-forming device and the cross-lapper (fig. 2) for drafting the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), said drafting device comprising a drafting roller (disk roller 8b; fig. 2; para. 0024) having a cross-section, the cross-section defining a circular outer surface and a drafting roller centre point (see fig. 2; para. 0024), 
the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022), said at least one output belt being at a distance from said drafting roller (disk roller 8b; see fig. 2) and being configured to output said at least one fibre web (see fig. 2; para. 0023) at a guide roller of said at least one output belt (see annotated fig. 2), the guide roller having a cross-section, the cross-section defining a circular outer surface and an output belt guide roller centre point (see annotated fig. 2), 
the cross-lapper having one input belt (any of belts 10, 12, 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035),
the apparatus characterised in that, a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt (a path between belt 2a and belts 10, 12, 13; see fig. 2) crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point (see annotated fig. 2), where the path crosses said imaginary straight line (see annotated fig. 2), wherein at a location of a point where the path crosses said imaginary straight line (see annotated fig. 2), said at least one fibre web is at a distance from every point of said drafting roller outer surface (the drafting roller 8b is spaced from the output belt guide roller of the output belt 2a by a gap, and the web passes through the gap without contacting the draft roller 8b at the point where the path crosses said imaginary straight line; see annotated fig. 2), and wherein the at least one fibre web has a thickness at the location of said point where the path crosses said imaginary straight line that is less than a distance which is the shortest between any point of said at least one output belt and any point of said drafting roller (the shortest distance is along the imaginary straight line; see annotated fig. 2), and
the apparatus characterised in that said cross-lapper input belt being inclined upwards (at belt 13; fig. 2).
Bernhardt does not disclose wherein the path is convex on one side of the point where the path crosses said imaginary straight line and is concave on another side of the point where the path crosses said imaginary straight line.  However, Collotte in an analogous art teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven web W1; figs. 1-2; para. 0020), and a drafting roller (smooth rotating cyliner 20 configured for drafting; fig. 1; paras. 0026, 0029-0030) having a draft roller centre point (see fig. 1), the fibre web-forming device comprising at least one output belt (belt B; fig. 1; paras. 0023-0024) configured to output said at least one fibre web at a guide roller of said at least one output belt (at guide roller 25 of belt B; fig. 1; paras. 0023-0025, 0028), the guide roller having an output belt guide roller centre point (see fig. 1), wherein a path of said at least one fibre web (web W1; fig. 1; para. 0020) between said at least one output belt of the web-forming device and an output end of the drafting roller is convex on one side of a point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point (fig. 1 shows that roller 25 is positioned adjacent to an upper lateral side of roller 21; therefore, a path of web W1 between rollers 21 and 25 crosses an imaginary straight line extending between the drafting roller centre point of roller 21 and the output belt guide roller centre point of roller 25; see fig. 1; paras. 0027-0028), wherein the path is convex on one side of a point where the path crosses the imaginary straight line (see figs. 1-2; paras. 0027-0028) and is concave on another side of the point where the path crosses the imaginary straight line (see figs. 1-2; paras. 0027-0028).  Both Bernhardt and Collotte teach an apparatus of manufacturing a nonwoven web including a carding machine and at least a draft roller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the relative positions of the at least one output belt of the fibre web-forming device and an output end of the drafting roller as disclosed by Bernhardt, by raising the belt guide roller for belt 2a (see annotated fig. 2) in a vertical direction to a position adjacent to an upper lateral side of draft roller 8b, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  This modification would facilitate variation of fiber distribution in the two fibrous webs to generate thick and thin portions as desired by Bernhardt (Bernhardt; para. 0009).  By combination of Bernhardt and Collotte, the apparatus of Bernhardt would have the feature wherein the path is convex on one side of the point where the path crosses said imaginary straight line and is concave on another side of the point where the path crosses said imaginary straight line.
Bernhardt does not explicitly disclose wherein the cross-lapper input belt drives the at least one fibre web at a speed between 1% and 10% higher than a speed of the periphery of the drafting roller.  However, Bernhardt does disclose wherein the cross-lapper input belt (belt 13; fig. 2) drives the at least one fibre web at a higher speed than a speed of the periphery of the drafting roller (para. 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) and Collotte (US 2003/0061686 A1) and further in view of Gaudino (US 4,461,058 A).
Regarding claim 10, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not explicitly disclose the apparatus characterised in that the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web.  However, Gaudino teaches wherein a draft roller is covered with a sleeve in a material providing good adhesion to an item being drafted (a roller of a draft device having a covering of hard rubber; col. 2, ll. 66-67; col. 3, ll. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web, as taught by Gaudino, in order to provide good friction between the draft roller and the web to facilitate effective drafting.


    PNG
    media_image1.png
    569
    984
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2003/0033691 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 10/17/2022 have been fully considered and addressed below.  
Applicant remarks: Applicant asserts that Bernhardt and Collotte concern opposite types of nonwovens, and the person of ordinary skill in the art would never envision considering the teachings of Collotte for combination with Bernhardt, as their respective teachings are classified in two different, mutually exclusive, categories.
Examiner's response: Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Bernhardt and Collotte teach an apparatus configured for manufacturing a nonwoven product from two fibrous webs; therefore, they are analogous arts to the instant application and they are also analogous arts to each other even if they have variations in specific purposes and/or methods.  In addition, Bernhardt discloses an apparatus having means to produce a nonwoven mat with a variable thickness by generating thick and thin portions in the nonwoven webs during a drafting process (Bernhardt; abstract; para. 0009); and Collotte teaches positioning a guide roller of a first fibrous web adjacent to an upper lateral side of a draft roller (Collotte; fig. 1), which allows high speed ratios between two output belts of the web-forming device.  One of ordinary skill of the art would recognize that Collotte's teaching would facilitate variation of fiber distribution in the two fibrous webs to generate thick and thin portions, thereby facilitating production of the final nonwoven mat with a variable thickness as desired by Bernhardt.  Therefore, Applicant's argument is not found persuasive.
Applicant remarks: Applicant asserts that the combination of Bernhardt and Collotte set forth by the Office Action can only be based on impermissible hindsight reasoning.
Examiner's response: Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, both Bernhardt and Collotte teach an apparatus configured for manufacturing a nonwoven product from two fibrous webs; therefore, they are analogous arts.  In an effort of further improving Bernhardt, one of ordinary skill of the art would glimpse from Collotte that positioning a guide roller of a fibrous web adjacent to an upper lateral side of a draft roller allows high speed ratios between two output belts of the web-forming device, which facilitates variation of fiber distribution in the two fibrous webs to generate thick and thin portions, thereby facilitating production of the final nonwoven mat with a variable thickness as desired by Bernhardt.
Applicant remarks: Applicant asserts that Collotte does not mention at all any favorable effect to the inflection point taken in isolation; only the whole combination (that is, the combination of both the inflection point and the relative positioning of the belt, of the drafting roller, and of the web) is taught by Collotte as having a favorable effect; and a proper combination of Bernhardt would include applying the full teaching of Collotte.
Examiner's response: Examiner respectfully disagrees.  The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As discussed above, both Bernhardt and Collotte teach an apparatus configured for manufacturing a nonwoven product from two fibrous webs; therefore, they are analogous arts.  Collotte's teaching would have suggested to those of ordinary skill in the art that positioning a guide roller of a fibrous web adjacent to an upper lateral side of a draft roller allows high speed ratios between two output belts of the web-forming device which facilitates variation of fiber distribution in the two fibrous webs to generate thick and thin portions as desired by Bernhardt; therefore, the combined teachings of Bernhardt and Collotte would facilitate the production of a nonwoven mat with a variable thickness.  In addition, Applicant does not provide any reason why only the whole combination is taught by Collotte as having a favorable effect.  On the contrary, one ordinary skill of the art would recognize that modifying Bernhardt with Collote for improvement does not need to bodily incorporate everything from Collote; instead, simply raising the output belt guide roller for belt 2a would be an easiest approach which only requires minimum adjustment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Dilo (DE 10356074 A1) also teaches an apparatus for manufacturing a fibrous mat comprising a carding machine, a cross-lapper and a drafting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732